Citation Nr: 0518524	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-06 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of the White 
River Junction, Vermont Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for PTSD.

In addition to his claim for service connection for PTSD, the 
veteran appears to raise a claim for service connection for 
other psychological disorders, to include depression.  The RO 
has not yet addressed that claim, and the Board refers the 
claim to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has been diagnosed with PTSD based on his own 
self report of inservice stressful events.

3.  The veteran did not engage in combat with the enemy.

4.  The stressors reported by the veteran are not 
independently corroborated, and further efforts to 
corroborate them cannot be conducted without more specific 
details pertaining to each claimed event.




CONCLUSION OF LAW

The veteran's PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.159A (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  VA is 
not required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In several letters, dated in March 2000 and 
later, VA provided the veteran such notices regarding his 
claim.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical and personnel records are on file.  VA 
treatment records have been associated with the claims files.  
All available identified private treatment records have been 
obtained or requested; there is no indication that any 
pertinent evidence was not received.  The claims file 
contains records of private and VA mental health treatment 
and examination records that reflect a diagnosis of PTSD.  
The veteran had a videoconference hearing before the 
undersigned Veteran's Law Judge in August 2002.  In January 
2003, VA requested verification from the United States Armed 
Services Center for Research of Unit Records (CURR) of 
traumatic events during service that the veteran had 
reported.  In November 2003, the Board remanded the case for 
additional development.  In a February 2004 letter, VA asked 
the veteran to advise VA if there were any other information 
or evidence he considered relevant to his claims.  In letters 
dated in March 2000, October 2000, January 2003, and February 
2004, in the April 2002 statement of the case, in 
supplemental statements of the case issued in May 2002 and 
March 2005, and in the November 2003 Board remand, VA advised 
the veteran what evidence VA had requested, and what evidence 
VA had received.  Therefore, the duty to notify the appellant 
of any inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

Fourth, the appellant was not prejudiced by VA's issuance of 
notices fulfilling the requirements of VCAA after the initial 
adverse rating decision of January 2001.  The United States 
Court of Appeal for Veterans Claims (Court) has held that a 
claimant is entitled to VCAA notice prior to initial 
adjudication of the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  The Court explained in Pelegrini, 
however, that failure of an agency of original jurisdiction 
(AOJ) (in this case, the RO) to give a claimant the notice 
required under the VCAA prior to an initial unfavorable 
adjudication of the claim does not require the remedy of 
voiding the AOJ action.  Rather, it is sufficient remedy for 
the Board to remand the case to the AOJ to provide the 
required notice, and for VA to follow proper processes in 
subsequent actions.  Id.

In this case, the Board remanded the case in November 2003.  
The RO provided the required notices over the course of 
communications issued in 2000 through 2005.  The lack of full 
notice prior to the initial decision is corrected, and the 
veteran has had ample time to provide a response to any VA 
communication.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service Connection for PTSD

The veteran contends that he has PTSD as a result of his 
experiences during service.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be 
established for PTSD even if it becomes manifest after 
service.  In such cases, in order for a claim for service 
connection to be successful, there must be: (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Diagnosis of a mental disorder must conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition (1994) (DSM-IV).  38 C.F.R. 
§ 4.125(a).  Under the DSM-IV, a diagnosis of PTSD requires, 
in part, that:



The person has been exposed to a 
traumatic event in which both of the 
following were present:

(1) the person experienced, 
witnessed, or was confronted with an 
event or events that involved actual 
or threatened death or serious 
injury, or a threat to the physical 
integrity of self or others

(2) the person's response involved 
intense fear, helplessness, or 
horror.

DSM-IV, Diagnostic Code 309.81.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy.  
If the veteran engaged in combat with the enemy, the claimed 
stressor is related to that combat, and the claimed stressor 
is consistent with the circumstances, conditions, or 
hardships of the veteran's service, then, in the absence of 
clear and convincing evidence to the contrary, the veteran's 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

If the veteran did not engage in combat with the enemy, his 
lay testimony, by itself, is not enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The veteran's service records show that from September 1952 
to July 1954 he was stationed on Okinawa.  During that time, 
he served with two supply squadrons, and his principal duty 
was listed as warehouseman.  The veteran reports that his 
duties on Okinawa included loading bombs onto B-29 bombers.  
He states that, on five or six occasions during his service 
on Okinawa, he and a few other men were sent on temporary 
duty to Kimpo Air Base, in the Republic of Korea, for five or 
six days each time.  He relates that enemy aircraft strafed 
and bombed Kimpo Air Base at times when he was there.

No psychiatric disorder was noted when the veteran was 
examined for entry into service in January 1952.  In a 
medical history completed in 1952 or 1953, the veteran 
reported a history of nervous trouble.  The examiner did not 
comment on that history in the report of the veteran's 
service entrance examination.  Outpatient treatment notes 
from April 1954 indicate that the veteran was brought to the 
dispensary "in a hysterical state."  He was tremulous, and 
his arms and the lower half of his body were stiff and 
inflexible.  The examiner reported that the veteran had an 
hour of rest, underwent hypnosis, and was able to return to 
his barracks.  The examiner indicated that a recent extension 
of the veteran's service or the veteran's family 
circumstances might be factors in the episode.  The examiner 
noted that the veteran had experienced one previous episode 
of paresthesia while stationed in the United States.

In a medical history completed in January 1956, at separation 
from service, the veteran reported a history of frequent 
trouble sleeping.  The report of a January 1956 examination 
indicated that the trouble sleeping was not significant, and 
marked the veteran's psychiatric status as normal.

The veteran sought VA mental health treatment in December 
1999.  He reported that his family physician had diagnosed 
him as having PTSD.  He stated that he had begun having 
nightmares and persistent intrusive thoughts while he was in 
service.  He related that during service he had loaded bombs 
onto B-29s, and that during and since service he had been 
disturbed about having helped kill women and children who 
were killed by the bombs.  He stated that these feelings and 
troubling memories were exacerbated in the years after 
service by certain news reports, such as reports of Saddam 
Hussein killing civilians in Iraq.

In subsequent VA counseling sessions, the veteran reported 
that he had spent time in Korea, and had witnessed the 
bombing of a mess hall.  He stated that he knew airmen who 
were killed or injured.  He reported that when he was at 
Kimpo Air Base in Korea, the area was strafed by enemy 
airplanes.  He reported that he saw a man decapitated by 
weapons fire from an enemy fighter plane.  The veteran 
reported ongoing symptoms of nightmares, intrusive thoughts, 
feelings of guilt, depression, suicidal ideation, difficulty 
maintaining relationships, and violent impulses.  VA 
outpatient treatment notes from 2000 forward reflect that the 
veteran received antidepressant medications.  The VA social 
worker who first saw the veteran, made an assessment of sub-
diagnostic PTSD.  Another social worker, who worked at the 
Albany, New York VA Medical Center (VAMC), stated, in 
outpatient treatment notes and in a June 2000 letter, that 
the veteran appeared to demonstrate PTSD symptoms.  Neither 
social worker pointed to any evidence which independently 
verified the claimed stressors.

The claims file contains a May 2000 letter from Gisela 
Schlosser, M.D., a certified family physician.  Dr. Schlosser 
reported that the veteran had been followed at a private 
hospital.  She provided the opinion that the veteran had PTSD 
as a direct result of stressful events that he had 
experienced during the Korean War.  She noted his report of 
guilt over loading bombs on B-29s.  She also noted his report 
of seeing a man decapitated.

In May 2000, the veteran submitted to VA a completed PTSD 
questionnaire describing his experiences during service.  He 
reported that he had served in Okinawa loading bombs onto B-
29s heading to bombing missions in Korea.  He stated that he 
was sent numerous times to Kimpo Air Base in Seoul, Korea.  
He related that he was present when the Air Base was strafed 
and bombed by enemy airplanes.  He reported having seen an 
airman decapitated by enemy fire while he was at Kimpo, and 
described having seen another airman with his arm blown off, 
screaming for help.  He recalled covering the dead with 
blankets.  He remembered an occasion at Okinawa of screaming 
and being taken by ambulance for treatment.

In August 2000, the veteran was evaluated at VA's request by 
Jacques Voyer, M.D.  The veteran described were being present 
at enemy bombings and strafings, seeing a man get his head 
split open, and feeling guilt for loading bombs onto bombers.  
Following examination, Dr. Voyer provided a diagnosis of 
PTSD, based on exposure to traumatic events, including 
witnessing actual or threatened death, and based on ongoing 
symptoms, including intrusive recollections, distressing 
dreams, avoidance of stimuli associated with the trauma, 
numbing of responsiveness to others, increased arousal, 
outbursts of anger, and hypervigilance.

In October 2000, the veteran was interviewed by VA 
psychiatrist Petra Langner, M.D.  The veteran reported that a 
private psychiatrist had prescribed medications for PTSD.  
Dr. Langner noted the veteran's reports of intrusive thoughts 
and guilt regarding his work during service loading bombs 
onto planes.  Dr. Langner's assessment in March 2001 was, 
"Fairly classic presentation of combat-related PTSD."

In March 2001, Dr. Schlosser wrote the veteran had been 
followed for symptoms that appeared to demonstrate classic 
PTSD.  Dr. Schlosser noted the April 1954 notes of service 
outpatient treatment for a hysterical state.  Dr. Schlosser 
stated the opinion that the hysterical state described in 
April 1954 "may very well have been an acute stress reaction 
and subsequently contributed to his post traumatic stress 
disorder."

In a September 2001 letter, an RO official asked Dr. 
Schlosser to identify the specific in-service event or events 
upon which her diagnosis of PTSD was based.  VA informed the 
physician that the veteran's history must be corroborated.  
In October 2001, Dr. Schlosser wrote that the veteran had 
recounted many traumatic events, and that one such event was 
turning and seeing a comrade who had just been hit and 
splattered by a bomb.  She did not identify any independent 
evidence that verified the appellant's account.  In a 
December 2001 letter, Dr. Schlosser wrote that the hysterical 
state described in the April 1954 service outpatient 
treatment notes "could very well have been a forerunner of 
post-traumatic stress disorder."

In April 2002, a social worker from the Albany VAMC wrote 
that she had been the veteran's mental health counselor since 
2000.  The social worker quoted Dr. Langner's October 2000 
notes and assessment of "Fairly classic presentation of 
combat-related PTSD."

In August 2002, the veteran had a videoconference hearing 
before the undersigned Veterans Law Judge.  The veteran 
reported that the violent incidents he witnessed during 
service had occurred during temporary duty assignments at 
Kimpo Air Base in Korea.  He stated that he was sent on such 
assignments five or six times, with each assignment lasting 
five to six days.  He recalled that the first assignment to 
Kimpo had occurred in December 1952 or January 1953, and that 
there had been no such assignments after the July 1953 truce.  
He stated that the air base was bombed or strafed some of the 
times he was there.  He indicated that the incident in which 
he saw the airman decapitated had occurred at Kimpo.

In January 2003, CURR was asked to research military records 
to verify the occurrence of in-service stressors claimed by 
the veteran.  The claimed stressors were reported as 
witnessing the death of an unnamed airman by decapitation 
during a MIG fighter strike at Kimpo Air Base between 
December 1952 and July 1953, performing duties as a bomb 
loader, and performing temporary duties at Kimpo Air Base.

In June 2003, CURR wrote that they had not performed research 
to verify the veteran's reported stressors because of 
insufficient stressor information.  CURR noted that they 
needed dates of the stressors within sixty days, specific 
locations, and the full name of any casualty.

The veteran has been diagnosed with PTSD.  His service 
medical records reflect that he was seen once in 1954 in an 
hysterical state, and that he reported trouble sleeping.  Dr. 
Schlosser has stated the opinion that the hysterical episode 
in 1954 "could" have been a forerunner of PTSD.  On 
examination at separation from service, however, the veteran 
was not found to have any psychiatric disorder.  The veteran 
does not report any having had any mental health treatment in 
the years immediately following service.  Overall, the 
preponderance of the evidence is against finding that PTSD 
was manifest while he was in service or soon thereafter.

The professionals who have diagnosed the veteran's PTSD have 
stated that his PTSD is the result of the appellant's self-
reported stressors that purportedly occurred during his 
service.  In light of these findings, the remaining element 
needed for service connection for PTSD is independently 
verifiable evidence that a claimed in-service stressor 
occurred.

The veteran's foreign service was in Okinawa with a supply 
squadron.  He does not report having been assigned to combat 
missions.  His duties reportedly included tasks involving the 
loading of bombs onto aircraft that conducted combat 
missions.  Such tasks, however, do not constitute direct 
participation in combat.  The veteran did not receive any 
citation or medal associated with combat service.  Hence, the 
Board concludes that the veteran did not engage in combat 
with the enemy.  Therefore, his own account of in-service 
stressors is not enough to establish that they occurred.  
Independent corroboration is required.

The veteran's claimed stressors have not been corroborated.  
With respect to the claimed stressor of loading bombs onto 
airplanes, it is questionable whether that stressor is 
sufficient to establish service-connection even if those 
duties were corroborated.  No one was killed when the bombs 
were loaded, and the veteran did not experience, witness, or 
even confront direct evidence of, the deaths of persons at 
the sites where the bombs were dropped.  The connection 
between loading bombs and people dying in the explosion of 
the bombs is too attenuated for the bomb loading to 
constitute the type of traumatic event anticipated in the 
DSM-IV PTSD diagnostic criteria.  Even assuming, however, 
that the mere task of loading a bomb onto a plane would be 
sufficient to serve as a stressor, in this case there is no 
evidence verifying the claim that the veteran actually loaded 
bombs, and there is no evidence that this event alone 
supports a diagnosis of PTSD.

The veteran's reports of seeing a man decapitated, and 
witnessing other combat casualties, describe direct traumatic 
experiences.  Those events, however, have not been 
corroborated.  Despite repeated requests for additional 
information, the veteran has been unable to supply 
sufficiently specific dates when the reported events 
purportedly occurred.  He has been unable to supply the name 
of the decapitated man or any other casualty.  He has been 
unable to identify when he served at Kimpo or when that base 
was attacked.  The Board invites the veteran to submit 
additional evidence, particularly such details, about his 
claimed stressors.  Without further information, the Board 
concludes that there is no feasible way to conduct a search 
for corroboration.  In the absence of evidence that 
corroborates that the qualifying stressors actually occurred, 
the Board is compelled to deny service connection for PTSD.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


